DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 17 thru 24, 27 thru 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallik et al. US 2005/0127489 A1.  Mallik discloses (see, for example, FIG. 2) an electronic device 140 comprising a first carrier 142, semiconductor chip 102, second carrier 118, and cavity 148.  In paragraph [0029], Mallik discloses the semiconductor chip 102 may be connected to the first carrier 142 by way of the substrate 104 through the use of plated through-hole vias.  
	Regarding claim 18, see, for example, paragraph [0020] wherein Mallik discloses the second carrier may include thermoelectric coolers.  Also, Mallik disclose a metallic layer 126 which may serve as a cooling element.
	Regarding claim 19, see, for example, FIG. 2 wherein Mallik discloses a metallic layer 126.
	Regarding claim 20, see, for example, paragraph [0021] wherein Mallik discloses the metallic layer 126 being copper, etc.
	Regarding claims 21-23, see, for example, FIG. 2 wherein Mallik discloses a functional component 168 and in paragraph [0029] discloses capacitors, etc.  In FIG. 2, Mallik discloses the functional component 168 being in a further cavity in a sub-region of the first carrier 142.

	Regarding claims 27-28, see, for example, FIG. 2 wherein Mallik discloses a bonding layer 122 and in paragraph [0019], discloses the bonding layer being made of metal, etc. 
	Regarding claim 29, see, for example, FIG. 2 wherein Mallik discloses the electronic device including carriers having multilayer technology.
	Regarding claim 31, see, for example, FIG. 2 wherein Mallik discloses the semiconductor chip 102 being completely buried in the cavity.

3.	Claim(s) 17 thru 19, 25 thru 27, 29, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. US 9,064,758 B2.  Yano discloses (see, for example, Fig. 2) an electronic device comprising a first carrier 10, semiconductor chip 21, second carrier 20, and cavity 11.  The semiconductor chip 21 is electrically and thermally connected to the first carrier 10 by way of the electrode 16.  The second carrier 20 is arranged on the bottom surface of the first carrier 10, and the second carrier 20 covers the lower surface of the semiconductor chip 21 in the cavity 11.
	Regarding claims 18, 25, and 26 see, for example, Fig. 2 wherein Yano discloses a cooling element 13.
	Regarding claim 19, see, for example, Fig. 2 wherein Yano discloses an electrically conducting material 15. 
	Regarding claim 27, see, for example, Fig. 2 wherein Yano discloses a bonding layer directly underneath the semiconductor chip 21.


	Regarding claim 30, see, for example, Fig. 2 wherein Yano discloses the second carrier 20 comprising a printed circuit board. 
	Regarding claim 32, see, for example, Fig. 2 wherein Yano discloses the semiconductor chip 21 being partially buried in the cavity.

4.	Claim(s) 17, 19, 20, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaya et al. US 6,931,725 B2.  Sugaya discloses (see, for example, FIG. 13E) an electronic device comprising a first carrier 1311, semiconductor chip 1301, second carrier 1304, and cavity.  In FIG. 13E, Sugaya discloses the semiconductor chip 1301 may be electrically and thermally connected to the first carrier 1311 by various vias 1302, 1303.
	Regarding claim 19, see, for example, FIG. 13E wherein Sugaya discloses a metallic layer 1303 or metallic layer 1308.
	Regarding claim 20, see, for example, column 4, lines 21-24 wherein Sugaya discloses copper, etc.
	Regarding claim 29, see, for example, FIG. 13E wherein Sugaya discloses the second carrier having a multilayer technologoy.
	Regarding claim 31, see, for example, FIG. 13E wherein Sugaya discloses the semiconductor chip 1301 being arranged completely buried in the cavity.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. US 2005/0127489 A1 as applied to claims 17-24, 27-29, and 31 above, and further in view of Zhao et al. US 7,791,189 B2.  Mallik does not clearly disclose the cooling element being arranged on a surface of the first carrier or second carrier.  However, Zhao discloses (see, for example, FIG. 24, and 34) an electronic device comprising a cooling element being arranged on a surface of a first carrier or second carrier.  It would have been obvious to one of ordinary skill in the art to have the cooling element being arranged on a surface of the first carrier or second carrier in order to more efficiently dissipate heat in a heat spreader fashion.
	Regarding claim 26, see, for example, FIG. 24 wherein Zhao discloses cooling fins 2475.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 17-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
December 21, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815